Shipping disaster in the Sea of Asov/Black Sea and the subsequent oil pollution (debate)
The next item is the Commission statement on the shipping disaster in the Sea of Asov/Black Sea and the subsequent oil pollution.
Member of the Commission. - Mr President, first of all I would like to say that my colleague Mr Dimas regrets not being able to be here today for this debate but, as you know, he is at the global warming conference and he has to represent the Community there.
This is a very important issue. We know that heavy storms in the Black Sea region in November caused a tragic loss of life and property and of course damage to the environment, with an estimated leakage of 1 300 tons of fuel oil and the sinking of ships carrying sulphur. Under a bilateral agreement, the Commission sent a team of five EU experts, who were joined by representatives of the Commission and the UN Environment Programme. The EU experts found Ukrainian clear-up operations well underway. Locally available technologies and resources were considered sufficient, and Ukraine expressed no need for additional emergency equipment. The key results of the mission will be presented to the Ukrainian authorities in Kiev on 14 December. During that meeting discussions will also focus on further strengthening cooperation with regard to improvements in the monitoring of the environmental quality of the Black Sea.
According to international oil spill statistics, the current oil spill can be considered of medium size and is not expected to be a major environmental disaster. Of course, that does not mean that we are not just as concerned, in particular because there is always the possibility of secondary pollution. The density of the environmental pressures, the presence of sensitive species in the strait, the political sensitivity of the area and the risk of further, similar accidents in the future all underline the need to assess the situation in a more comprehensive manner. The European Commission is therefore considering follow-up through other instruments such as post-damage assessment missions, so I am looking forward to the debate on this issue.
on behalf of the PPE-DE Group. - (PL) Mr President, today's opportunity to discuss last month's Black Sea disaster is very welcome, for at least two reasons.
The first is that, with respect to many countries, including Russia, the European Parliament has a role to play as a substitute for public opinion. Imagine what would happen in the European mass media if a similar disaster occurred, let us say, in the Baltic. The television would regale us with pictures of damaged flora and fauna for days on end. We would be subject to an onslaught of experts explaining the ominous effects of the disaster. In Russia, however, the media are silent. Only with great difficulty was I able to gather a few scraps of information, mainly from Ukrainian sources. Our voice, therefore, is exceptionally important in this matter.
The second reason is what I would call broadening our European awareness: the awareness that regions to which we have hitherto paid little or no attention, like the Black Sea, are an integral part of our continent, not only in the geographical sense but in terms of nature, ecology, economics and culture - the awareness that we are parts of a common whole and that those parts affect each other.
Such awareness should increase our sense of responsibility, which should also extend to the Black Sea region. Our responsibility entitles us to demand that the Black Sea basin be made much safer than hitherto. It should be mentioned in passing that disasters on a smaller scale have occurred several times in the recent past.
In this respect the following demands are particularly important. First and foremost, monitoring of the situation in the Black Sea - both now, barely a month after the disaster, and much later on.
The next demand is to get the European Union's neighbouring countries, at long last, to begin modernising their fleets, especially their tankers. The Black Sea is turning blacker and blacker, not from the natural causes to which it owes its name but from the colour of crude oil. It could become one huge oil container. Pressure must be brought to bear on the EU's neighbouring countries to impose a swift ban on the use of obsolete single hull tankers.
I therefore ask the House to adopt the motion for a resolution that has been tabled, in which we call on the Council and Commission to step up cooperation with non-EU riparian states. A land border can be closed relatively easily, but a sea border cannot. As we shall not be building dams, the action proposed is also in our own interests.
on behalf of the PSE group. - (RO) Mr. President, following the recent violent storms in the Black Sea, four ships sank and seven were damaged, among which there were two oil tankers.
The accidents happened in the Kerch strait, which connects the Black Sea with the Sea of Azov and represents the main route for the export of Russian oil to Europe.
2,000 tons of fuel oil spilled into the sea and the ships that sank were carrying over 7 tons of sulphur. The Community Civil Protection Mechanism sent a team of 7 experts to the field to evaluate the effects and identify the necessary actions.
As rapporteur for the endorsement of the Committee on Industry, Research and Energy of the European Parliament regarding the Commission's Communication on the Black Sea Synergy, I asked the Union to become a leader in promoting the principles of the common maritime policy and developing maritime transport routes in this region.
The legislative package on maritime transport is important for the Black Sea region. The Directive regarding port control and Directive 65/2005 on port security will increase the maritime transport safety in the region.
In 2006, under the Black Sea Memorandum of Understanding, over 4,650 inspections of ships belonging to 83 flags were performed. Following the inspections carried out by the authorities of Bulgaria, Georgia, Romania, the Russian Federation, Turkey and Ukraine, it was found that 69.39% of the ships had deficiencies, and approximately 6% of them were retained. Out of the total retained ships, 8.7% were cargo ships, 2.9% passenger ships, 2.7% ships carrying chemical substance and 0.5% oil tankers. These retentions were due to deficiencies in the systems for navigation safety, absence of rescue equipment and flaws of equipment and structures providing ship stability.
Also, the countries bordering the Black Sea, such as Georgia, are on the black list of the Paris Memorandum of Understanding, and the other 5 countries bordering the Black Sea are on the grey list.
I think that the Union should do more to increase the maritime transport safety in the region.
The European Maritime Safety Agency, together with the Secretariat of the Paris Memorandum of Understanding and the Member States, will finance studies and programmes to increase the maritime transport safety. As of 2007, the agency will support Member States, by providing assistance, to prepare capabilities for preventing and combating sea pollution with toxic substances.
Through the TEN-T budget, the Commission has already created projects for the development of maritime routes in the region of the Baltic Sea, the Mediterranean Sea and the seas situated in Western Europe. I request that the Commission carry out a similar study for the Black Sea region as well and I also request the use of the CleanSeaNet service, developed by the agency, which allows the detection of oil spill and surveillance in European waters, in the Black Sea region as well.
on behalf of the UEN Group. - (LV) Thank you, Mr President, Commissioner. First of all I would like to thank Mr Costa, who tabled the motion for a resolution on the issue under debate on behalf of the Committee on Transport and Tourism. Politically, though, I would like a much quicker reaction than merely emphasising the need for the Council not to delay in adopting a position on the seven legislative proposals in the third maritime safety package. In my view, this solves nothing in the ecologically dangerous internal seas, such as the Black Sea and the Baltic Sea, which are surrounded by both EU Member States and the Russian state, as a coastal state. In view of the level of oil prices and the profit levels involved, Russia's oil exports by sea will grow very quickly in the future. This corresponds to Russia's transport policy: to export oil via its own country's ports, while at the same time keeping the pipelines in the EU oil terminals at Ventspils and Būtingshut. Can we expect an increase in demand for these tankers, and will Russia's fleet of tankers receive the necessary investment to avoid further use of single-hull, 40-year-old tankers and vessels designed for river use? I think not. The basic motivation for potential oil transport by sea will be wrecks that are as cheap as possible. I believe that if stringent maritime safety measures are maintained only in the European Union, this will not save the environment in the seas adjoining it unless it can bring in international standards. Thank you.
(HU) We have seen explosive growth in many areas in recent decades, but nothing compares with the growth that has taken place in global trade and, in connection with this, the transportation of goods. Sea transportation has played a prominent role in this explosion, since 90% of the European Union's external trade is in this area. Since this is the biggest method of transportation, I feel that people are right to expect that this means of transporting people and goods should also be safe and clean, so that the risk of accidents occurring at sea and pollution caused by ships falls.
Over the last month three grave disasters have occurred, the total scale of which is the same as the Exxon Valdez pollution of 1989, so this must have a sobering effect. Attention must be drawn to the importance of prevention and effective measures. The environmental damage caused by accidents like this does not stop at the borders of a country or two, or of a continent, but endangers and will ultimately destroy irrevocably our common values and our common natural treasures. There is therefore an urgent need for more effective international coordination than there is now, and to play a serious role in active prevention and in remedial work after accidents. It is also necessary to review the international legislation in this area without delay, to fill in the gaps, to prohibit ships designed for river traffic from going to sea, and to enforce effectively the 'polluter pays' principle. It is the overriding duty of the European Union to press for measures aimed at safe sea shipping at international level, as has already happened in the European Union. Thank you.
(RO) Mr. President, the incident in November caused ecological damage both to the Black Sea, and to the Sea of Azov, proving that sea waters have no borders and oil spills caused by accidents that happen outside the European space may also affect the coastal ecosystems of the Member States.
The sunk ships that caused the pollution of the Black Sea were designed for inland water navigation and not for sea navigation, thus causing the spillage of tons of oil into the sea and affecting the natural habitats of the sea. Over 15,000 birds and dolphins were covered in fuel oil and several rare species of flora and fauna, from the Black Sea coast and bottom, were destroyed, requiring significant efforts in order to recover the integrity of the Black Sea ecosystem.
The degradation of aquatic life is full of negative consequences, since it influences the ecological security and the quality of life and health of the population. The acute reduction of the Black Sea biodiversity is worrying due to the continuous degradation of the ecosystem, illegal fishing and overexploitation of natural resources, and oil spills contribute to the worsening of the environmental condition in this region, which is deemed the most polluted in the world.
The European Union Heads of State and Government have undertaken the commitment to stop the reduction of biodiversity by 2010, and these objectives must be achieved in the sea sector as well.
In the European Union, we have to make sure that maritime transport is carried out under conditions of safety, and sea borders are protected as efficiently as possible from cross-border threats. Moreover, the new Green Paper on market-based instruments for environment and related policy purposes aims at a better implementation of the "polluter pays” principle and I hope it will have a positive influence on the methods to prevent this type of ecological disaster.
(BG) Mr. Chairman, Colleagues, The Black Sea is not only an external border of the European Union after the accession of Bulgaria and Romania but also a sea of huge economic potential for the development of our Union. If we take the Black Sea and the Caspian Sea as a single region, its market has a foreign trade potential worth over 200 million Euro and a population exceeding 350 million.
Let me briefly recall the debate in September in the wake of the big floods and fires in Europe. Then we discussed the need for the establishment of joint forces to help Member States cope with natural disasters like those which struck us this year. A similar need could be identified now in the Black Sea region. First and foremost, I appeal to the European Commission and, of course, the Member States, especially Bulgaria and Romania, to launch priority study of the need for a regional rescue centre for the Black Sea region to help countries cope with serious situations like the one we witnessed a few months ago. Secondly, a thorough analysis should be made of the root causes of these disasters and all other disasters in the Black Sea region so that to learn the lessons and give recommendations for our policy in the region. Thirdly, it is time to set up a regional navigation information centre for the Black Sea, which will contribute to the security of transport routes and, generally, navigation in the region.
The tragedy in the Strait of Kerch is something we have to live and cope with within the shortest possible time limits, especially those of us who border on the Black Sea region. But let us use the occasion of this tragedy to seek both reasons and opportunities for cooperation among the Member States, the Commission and the other countries bordering the Black Sea so that to enhance the security of this important European route. Thank you.
(RO) Ladies and Gentlemen, as rapporteur on the Black Sea regional cooperation, I welcome the initiation of this debate, but I also deeply regret the fact that the theme of our discussion is, in reality, a sad acknowledgment of the fact that the Black Sea is still not subject to necessary attention from the European Union and a satisfactory level of implementation of the planned actions.
Nevertheless, I would like to remind you that, since Bulgaria and Romania joined the European Union, the Black Sea has become a partially internal sea and we cannot ignore its strategic importance for the entire world.
The Black Sea region is of major importance from the point of view of the European Union energy policy and transport policy. Therefore, this forces us to develop a global and coherent strategy for the entire region, a strategy that would aim at ensuring security, sustainable development and thorough integration of environmental protection aspects. More than that, in order to promote a veritable policy at regional level, joint efforts are required from all countries bordering the sea, which would exceed the national and bilateral framework.
Thus, I welcome the 2007 launching of the Black Sea Synergy, but I reiterate an essential aspect from my report, namely the need to take concrete and firm steps in order to develop and achieve this cooperation initiative, both within the region and between the region and the European Union.
The 11 November 2007 black tide tragedy has proved to us that, in this field, we need to combine our efforts. The European Union has to play a central role entirely, both through increased involvement in the Black Sea Synergy development and by encouraging its neighbours and partners in this direction. This is the only way in which we will be able to respond efficiently to the expectations and calls of our citizens who face the direct consequences of the 11 November disaster today.
(BG) First and foremost, I would like to express my satisfaction with the fact that the Commission has come up with this opinion. This debate comes to show that the Black Sea is now the focal point of European politics and European politicians. I commend this approach and believe that it would benefit all citizens of the European Union. As mentioned earlier, a lot more should be done to protect the Black Sea region. The point is how to prevent disasters like the one which happened in the Strait of Kerch. Because disasters can never be fully prevented but their root cause can certainly be minimized.
There are two ways to ensure better protection of our seas. Fist, we have to contunue the promotion of regional cooperation. Second, side by side with regional cooperation, better policies are needed in navigation. The measures suggested in the third package of the maritime policy are in the right direction and they should be implemented in the best possible manner. Their implementation is indispensable for the prevention of events like the one in the Strait of Kerch in the Black Sea region. Since the European Parliament and the Commission expressed their support for the package of measures quite some time ago, it is time for the Council to become more active and undertake the necessary steps for the introduction of this package. The successful implementation of the measures envisaged in the package, coupled with the enhanced level of regional cooperation, for instance the Black Sea Economic Cooperation and the DABLAS initiative for protection of the environment. Could be an important contribution to the security of our seas and, at the same time, could ensure higher competitiveness of our navigation industry.
I believe that this disaster proves once again the importance of the issue related to our water basisns and the need for appropriate policies to prevent such accidents and to protect the environment. Therefore I believe that the time has really come for the third package of measures within the framework of the maritime policy to become a reality and enter into force. Thank you.
(IT) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, on behalf of the Committee on Transport and Tourism, I should like to explain why we are tabling this motion for a resolution on the shipwrecks in the Kerch Strait in the Black Sea. Our solidarity goes to the victims of that disaster!
We invite the Council and the Commission carefully to monitor the situation in the Black Sea and to take concrete measures to help to reduce the ecological impact of the disaster. Europe does not yet have the panoply of regulations needed to prevent any repetition of very serious accidents along the lines of the Black Sea accident; among other things, those regulations must make states responsible for the safety of the vessels flying their flags and for prosecuting, including through civil proceedings, those responsible for such environmental disasters.
Although the European Parliament adopted the third maritime safety package at first reading in April 2007, it has not yet been fully approved by and is inexplicably blocked in the Council, despite the commitment that the Portuguese Presidency gave in this respect to the Transport Committee and Parliament. The package, consisting of seven reports, is a comprehensive package: it steps up maritime safety standards, safeguards passengers, limits environmental damage in the event of accidents, and sets out obligations and responsibilities on the part of states, carriers and ship-owners. Breaking up the debate and giving priority to some aspects and not others is proof that the Council does not want to tackle the issue of safety in a serious way and wants to put a brake on the package as a whole.
Maritime safety is too important an issue to be the subject of tactics, too serious because of the events that have already taken place: Erika, Prestige, more recently Segesta Jet in the Strait of Messina and Sea Diamond in Santorini! Because of the accidents that have already happened and because increasing maritime traffic in Europe and the world could well increase the risks in future.
It is for that reason that the European Parliament considers that all seven of the proposals must be taken forward as soon as possible, before there is another environmental disaster with human losses: to harmonise types of classification, to compel states to monitor vessels flying their flags, to ensure that vessels are inspected in ports and to monitor their movements, to decide what action should be taken in the event of accidents and to monitor and manage responsibilities as regards both third parties and passengers. We therefore urge the Council not to turn a blind eye to this tragic warning from the Black Sea.
Member of the Commission. - Mr President, a few points. First of all regarding Russia, a point raised by various Members. I would like to begin by saying that the Community civil protection mechanism can be activated only upon a request by an affected country. Official letters offering assistance were sent both to Ukraine and the Russian Federation and, while Ukraine answered positively, requesting assistance, Russia declined the offer.
But on the general issue of maritime safety, my colleague Vice-President Barrot wrote on 10 December to his colleague Mr Levitin, who is the Russian Minister of Transport, to raise these concerns and to stress the importance of strengthened EU-Russia cooperation in the Black Sea as well as the Baltic Sea - in order to improve maritime safety.
Addressing maritime environment problems at regional level is one of the cornerstones of the European Union's marine strategy and the proposed Marine Strategy Directive, for which a second reading agreement between the Council and Parliament has been reached. I think this is a very positive development.
The Commission has set out its views on a strategy in the region in its communication 'Black Sea synergy - a new regional cooperation initiative'. The proposal puts forward an initiative that would focus political attention at the regional level. The recent accidents in the Black Sea have notably involved a special category of vessels, the so-called sea/river oil tankers, which can only sail in open seas under certain restrictions.
More generally the Commission is concerned by the possibility that this category of vessels will trade in other sea areas of the European Union or neighbouring the European Union, and in particular the Baltic Sea. Within the EU we have strict rules on maritime safety and the condition of the vessels, but we are also concerned about what happens in international waters both because it could easily affect the European Union and because we are concerned about the global environment. That is why these accidents also demonstrate the importance of maintaining pressure on maritime safety issues both at EU and at international level.
In this respect, as pointed out by Parliament and by Members already, it is important that examination of the seven proposals of the Third Maritime Safety Package is accelerated.
Finally, on the issue of response, the Commission is also committed to continually strengthening the Community response instruments, such as the civil protection mechanism, to ensure a rapid and effective response should such disasters occur again in the future. This also involves cooperation with the EU's neighbours such as the Black Sea countries and of course other third countries.
I would like to thank Members for the debate and of course I will talk to my colleague about the interesting points you have made.
I have received one motion for resolution tabled in accordance with Rule 103(2)/108(5) of the Rules of Procedure
The debate is closed.
The vote will take place on Thursday, 13 December 2007.
(The sitting was suspended at 19.30 and resumed at 21.00)